DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s preliminary amendment filed 11 June 2019 has been received and entered.  Claims 1-4 have been canceled and claims 5-6 have been added.  Claims 5-6 are under consideration in the instant Office action.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement (IDS) submitted on 11 June 2019 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Drawings
The drawings are objected to because they do not comply with CFR 1.84(u)(1) which requires that “[p]artial views intended to form one complete view, on one or .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the reference to Figures 1, 5, 8, 12 and 14 at pages 18-20 of the specification do not comply with 37 CFR 1.48(u)(1) as stated above in the objection to the Drawings.    
Appropriate correction is required.


Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it refers to speculative applications (ie. “prophylactic” which implies prevention) as well as not being directed to the claimed invention (“indicative of the invention to which the claims are directed”).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 5 is directed to a “method of treating Rett Syndrome (RTT) comprising intravenously administering ghrelin to a subject in need thereof in an amount of 3 micrograms/kg/day for three consecutive days”.  However, the instant specification fails to provide support a method as currently claimed.  Rett Syndrome is a genetic neurological disorder which occurs primarily in girls. Symptoms begin in infancy and include hypotonia, autistic tendencies, impaired locomotion, retardation of language development and severe intellectual disabilities.  There can be a loss of purposeful motor functions of the hand as well as stagnated head circumference development and acquired microcephaly, early childhood hypertonia, dystonia, grinding of the teeth, respiratory abnormalities, constipation, autonomic nervous dysfunctions, small feet and frequent occurrences of epilepsy (see [0003] in the specification). 
The claimed method recites the treatment comprises administration “for three consecutive days”.  However, in order for this to be a treatment, the regimen would necessarily need to be continued and not merely administered for three consecutive days and then stopped without re-administration.  The specification does not contemplate a single course of administration for 3 days to be the treatment.  The specification demonstrates that while 3 days of administration reduce symptoms of RTT, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (Int. J. Devl. Neuroscience 29:  899-902, 2011) in view of Bevec et al. (WO 2009/040047 A2) and Akamizu et al. (Eur. J. Endocrinol.  158:  491-498, 2008)
Hara et al. (Int. J. Devl. Neuroscience 29:  899-902, 2011) teach that Rett syndrome is an X-linked neurodevelopmental disorder characterized by deceleration of head growth, mental retardation, motor disabilities, autistic behavior, epilepsy, periodic breathing, coldness of extremities, eating difficulties, constipation, emotional disturbances and sleep disruption, followed by somatic growth failure.  Hara et al. also teach that ghrelin exerts multiple physiological functions including stimulation of growth 
Bevec et al. teach pharmaceutical compositions of ghrelin, including octanoyl-ghrelin, together with at least one pharmaceutically acceptable carrier (see abstract).  Bevec et al. also teach disorders to be treated by the administration of ghrelin which include Rett’s disorder (see page 25, line 17).  Pharmaceutical compositions are disclosed at pages 67-81.  
Akamizu et al. teach the administration of ghrelin for the treatment of functional dyspepsia.  The administration of ghrelin was to stimulate appetite.  Akamizu et al. administered ghrelin as an i.v. infusion at a dose of 3 micrograms/kilogram for 14 days to the subjects (see “Study design” at page 492).  Akamizu et al. teach that no serious 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat subjects with Rett Syndrome by the administration of ghrelin because both Hara et al. and Bevec et al. teach treatment of Rett Syndrome with ghrelin.  Furthermore, Bevec et al. teach that the ghrelin to be administered can be ghrelin with or without modification of the serine at the 3rd position with octanoic acid.  Additionally, the prior art of Akamizu et al. teach that ghrelin administered as an i.v. infusion at a dose of 3 micrograms/kilogram over 14 consecutive days is safe and effective and elicits a physiological effect for stimulating appetite.  Therefore, it would have been prima facie obvious to administer ghrelin for the treatment of Rett Syndrome via an i.v. infusion at a dose of 3 micrograms/kilogram over at least 3 consecutive days because Akamizu et al. teach that this dosage is safe and elicits a physiological effect.  One of ordinary skill in the art would have had a reasonable expectation of success because Akamizu et al. administered ghrelin in patients at the same dosage via the same route for consecutive days and because the prior art of Hara et al. and Bevec et al. teach that RTT should be treated with ghrelin.  Therefore, the invention as a whole would have been prima facie obvious before the effective filing date of the claimed invention, absent evidence to the contrary.

Conclusion
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647